
	

113 HRES 638 IH: Commemorating President Gerald R. Ford and the invaluable impact of his service to the United States in honor of the 40th anniversary of his Presidency.
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 638
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Huizenga of Michigan (for himself, Mr. Benishek, Mr. Bentivolio, Mr. Camp, Mr. Conyers, Mr. Dingell, Mr. Levin, Mrs. Miller of Michigan, Mr. Peters of Michigan, Mr. Upton, Mr. Walberg, Mr. Rogers of Michigan, Mr. Kildee, and Mr. Amash) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Commemorating President Gerald R. Ford and the invaluable impact of his service to the United
			 States in honor of the 40th anniversary of his Presidency.
	
	
		Whereas on August 9, 1974, Vice President Gerald R. Ford takes the Oath of Office in the East Room
			 of the White House becoming the 38th President of the United States;
		Whereas in his swearing-in remarks, President Ford announces In all my public and private acts as
			 your president, I expect to follow my instincts of openness and candor
			 with full confidence that honesty is always the best policy in the end. My
			 fellow Americans, our long, national nightmare is over.;
		Whereas following the ceremony, President Ford goes immediately to work meeting with Congressional
			 leaders, senior White House staff, senior economic advisors, and foreign
			 emissaries;
		Whereas on August 19, 1974, on his first Presidential trip outside of Washington, DC, President
			 Gerald R. Ford delivers an impassioned speech to the Veterans of Foreign
			 Wars Convention in Chicago;
		Whereas President Ford announces his policy for the earned re-entry return for Vietnam Era draft
			 resisters to the mainstream of United States society;
		Whereas earned re-entry requires two years of performing alternative public service and President Ford also creates a
			 clemency board to review previous related cases;
		Whereas on August 22, 1974, President Gerald R. Ford, along with First Lady Betty Ford, announces
			 his support for the Equal Rights Amendment;
		Whereas Mrs. Ford is a strong proponent of the Equal Rights Amendment and actively joins in the
			 nationwide movement by speaking about women’s issues, lobbying Congress
			 and participating in public appearances;
		Whereas the following year, President Ford signs an Executive order establishing the National
			 Commission for the Observance of International Women’s Year (1975);
		Whereas on September 2, 1974, President Gerald R. Ford signs the Employee Retirement Income
			 Security Act guaranteeing the pension rights of 23,000,000 people in the
			 United States;
		Whereas appropriately, President Ford signs the ERIS Act on Labor Day 1974 which establishes
			 minimum standards for pension plans in private industry and provides for
			 extensive rules on the Federal income tax effects of transactions
			 associated with employee benefit plans;
		Whereas on September 26, 1974, through September 28, 1974, President Gerald R. Ford stands strong
			 by his beloved wife First Lady Betty Ford as she courageously and openly
			 battles Breast Cancer;
		Whereas Mrs. Ford says, Lying in the hospital, thinking of all those women going for cancer checkups because of me, I'd
			 come to recognize more clearly the power of the woman in the White House.
			 Not my power, but the power of the position, a power which could be used
			 to help.;
		Whereas the national coverage of Mrs. Ford’s public recovery leads to greater awareness and years
			 of future research that will save thousands of lives;
		Whereas on September 30, 1974, after the White House convenes the Summit Conference on Inflation,
			 President Gerald R. Ford creates the Economic Policy Board to bring
			 balance and vitality to the economy;
		Whereas the Board’s mission is to oversee the formulation, coordination and implementation of all
			 economic policy of the United States to help with rising grocery prices,
			 eroding purchasing power because of inflation, rising costs of business,
			 and thousands of unemployed who want work;
		Whereas on October 15, 1974, President Gerald R. Ford signs the Federal Election Campaign Act
			 Amendments of 1974, which seek to regulate campaign fundraising and
			 spending;
		Whereas this is the most significant attempt at campaign finance reform since the 1920s;
		Whereas President Ford approves congressional revisions in the Federal Elections Commission and
			 Federal Election Campaign Act to permit resumption of Federal check-off
			 subsidies for all Presidential campaigns;
		Whereas on November 23, 1974, and November 24, 1974, President Gerald R. Ford and General
			 Secretary Leonid Brezhnev meet in Vladivostok, U.S.S.R.;
		Whereas during this meeting, they confer on and sign a joint communiqué on the limitation of
			 strategic offensive arms;
		Whereas by the end of their discussions, President Ford feels confident that as soon as technicians had ironed out the few remaining problems, we would sign a SALT II accord;
		Whereas this accord would continue the tradition of arms limitation set forth by the SALT I accord
			 signed in May 1972;
		Whereas on January 1, 1975, President Gerald R. Ford signs the Privacy Act of 1974, ensuring
			 individual privacy for Americans which established a Code of Fair
			 Information Practice that governs the collection, maintenance, use, and
			 dissemination of personally identifiable information about individuals
			 that is maintained in systems of records by Federal agencies;
		Whereas on January 15, 1975, in his first State of the Union Address, President Gerald R. Ford
			 announces bluntly that the state of the Union is not good. Millions of
			 Americans are out of work. Recession and inflation are eroding the money
			 of millions more. Prices are too high, and sales are too slow.;
		Whereas to remedy these problems, President Ford proposes tax cuts for United States families and
			 businesses and also strongly advocates for the reduction of government
			 spending;
		Whereas in April 1975, President Gerald R. Ford orders the emergency evacuation from South Vietnam
			 of children in Operation Babylift which results in the adoption of over
			 3,000 children throughout the world;
		Whereas President Ford greets a planeload of orphans at San Francisco International Airport upon
			 its arrival in the United States;
		Whereas President Ford also oversees the evacuation of 7,000 United States personnel and high-risk
			 South Vietnamese nationals as Saigon falls to Communist forces in
			 Operation Frequent Wind;
		Whereas on July 26, 1975, President Gerald R. Ford departs on a trip to Europe for visits to West
			 Germany, Poland, Finland, Romania, and Yugoslavia;
		Whereas in Helsinki, President Ford joins leaders from 34 nations in signing the Final Act of the
			 Conference on Security and Cooperation in Europe also known as the
			 Helsinki Agreement;
		Whereas the Helsinki Agreement ratifies post-World War II European borders and supports human
			 rights; and
		Whereas the Helsinki Agreement’s human rights provisions greatly help Eastern Europeans seeking an
			 end to their communist regimes: Now, therefore, be it
		
	
		That the House of Representatives commemorates the Presidency of Gerald R. Ford and the
			 extraordinary contributions he made to the United States.
		
